SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November 2010 BAYTEX ENERGY TRUST (Translation of registrant’s name into English) 2800, 520 – 3rd AVENUE S.W. CALGARY, ALBERTA, CANADA T2P 0R3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F£ Form 40-FS Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes£ NoS If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . The following document attached as an exhibit hereto is incorporated by reference herein: Exhibit No. Document BAYTEX ENERGY TRUST Q3 2010QUARTERLY REPORT SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BAYTEX ENERGY TRUST(Registrant) By: Baytex Energy Ltd. /s/ W. Derek Aylesworth Name: W. Derek Aylesworth Title: Chief Financial Officer Dated: November 15, 2010
